DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are cancelled.
Claims 9-13 are new.

Information Disclosure Statement
The IDS filed 5/14/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/863018 filed 7/18/2013 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of an Abstract Idea
The claim(s) recite(s) the abstract idea of determining a power and orientation for a toric intraocular lens (IOL) based on an amount of astigmatism and a surgically 
Step 2A: Consideration of Practical Application
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The claims recite generating an output and a surgical plan to incise a cornea, which is extra solution activity of outputting the results of a calculation. See MPEP 2106.05(g).
Step 2B: Consideration of Additional Elements and Significantly More

The claims recite generating an output and a surgical plan to incise a cornea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations drawn to receiving information and generating an output are extra-solution activities as described in MPEP 2106.05(g): 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
It is well known, routine, and conventional for a computer to receive data and output the results of a process. 
Other elements of the method include a “non-transitory computer-readable medium” which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 




Zaldivar et al. teach receiving an incision location by user-entered fields (par. 0038)(i.e. receiving an initial primary incision position), as in claim 9.
Zaldivar et al. teach determining IOL power (par. 0038) and precise location of the axis of the IOL (par. 0005 and 0038), as in claim 9.
Zaldivar et al. teach editing the inputted first values (par. 0039)(i.e. determining adjusted incision position) and that an initially entered incision location is adjusted based on astigmatism in the surgical plan for implantation (par. 0064 and 0082), as in claims 9 and 10.
Zaldivar et al. make obvious generating an output comprising an adjusted primary incision position (par. 0012), as in claim 9.
Zaldivar et al. teach editing the surgical plan based on astigmatism values (par. 0081)(see Figure 6D, “Surgically induced corneal astigmatism,”), as in claim 2.
Zaldivar et al. teach determining a limbal relaxing incision (par. 0064) and wherein Table 5 teaches data entry for correcting surgically induced astigmatism using a limbal relaxing incision, as in claim 11.
Zaldivar et al. teach determining power and axis based on patient imaging data, corneal topography and patient data (par. 0050-0052), as in claim 12.
Zaldivar et al. teach a method for planning surgical implantation using a computer with at least a memory and a processor (par. 0012), as in claim 13.

Zaldivar et al. teach modifying an incision site (par. 0082) do not specifically teach an adjusted primary incision based on an amount of post-surgical astigmatism associated with the toric IOL and surgically induced astigmatism (SIA), as in claim 9.
Argal et al. teaches calculating an anticipated residual astigmatism based on surgically induced astigmatism (SIA), the incision location and IOL spherical power; Argal et al. teach predicting the post-operative astigmatism  (i.e. post surgical astigmatism) based on surgically induced astigmatic change (par. 0066). 
Argal et al. teach outputting an eye diagram indicating an incision location for an axis location of the IOL, i.e. generating an output with the incision position and surgical plan, as in claim 9.
Applying the KSR standard of obviousness to Zaldivar et al. and Argal et al. is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Zaldivar et al. of determining a power and orientation for a IOL, SIA and modifying an incision site with the teachings of Argal et al. for determining an amount of post-surgical astigmatism to arrive at the claimed invention of determining an adjusted incision site based on an amount of post-surgical astigmatism and SIA. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631